05/26/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: OP 21-0247


                                        OP 21-0247


 STEVE BARRETT; ROBERT KNIGHT; MONTANA
 FEDERATION OF PUBLIC EMPLOYEES;DR.
 LAWRENCE PETTIT; MONTANA UNIVERSITY
 SYSTEM FACULTY ASSOCIATION                                                  FILED
 REPRESENTATIVES; FACULTY SENATE OF
 MONTANA STATE UNIVERSITY; DR. JOY C. HONEA;                                 MAY 26 2021
                                                                              o
 DR. ANNJEANETTE BELCOURT;DR. FRANKE                                  ,..,leaowefn
                                                                                   Greenwooci
 WILMER; MONTANA PUBLIC INTEREST RESEARCH                                4 Fne
                                                                                 Supreme C011
                                                                                  M()Ot


 GROUP; ASHLEY PHELAN;JOSEPH
 KNAPPENBERGER; and NICOLE BONDURANT                                      ORDER

              Petitioners,

       v.

 STATE OF MONTANA;and GREG GIANFORTE,
 Governor of the State of Montana,

              Respondent.



       Petitioners seek to invoke this Court's original jurisdiction pursuant to M. R. App.
P. 14(4) to issue a declaratory judgment on the alleged unconstitutionality of Montana
House Bills 349, 112, and 102 and Montana Senate Bill 319. The petition requests this
Court accept original jurisdiction, enjoin any acts that might be taken in furtherance of HB
102, Section 6, pending full consideration by this Court, direct such briefing as the Court
deerns suitable, and, after due consideration, deterrnine HBs 349, 112, and 102 and SB 319
to be unconstitutional.
       Having reviewed the Petition and its attached Appendix,this Court determines there
is no need to order a sumrnary response and no "urgency or emergency factors exist making
litigation in the trial courts and the normal appeal process inadequate." M. R. App. P.
14(4). While Petitioners join in the Board of Regents' request for a stay or enjoinment of
 any act in furtherance of HB 102, Section 6,1 pending resolution of the Bill's
 constitutionality, such may be obtained to rnaintain the status quo or on other appropriate
 basis through the District Court. Therefore, in accordance with M. R. App. P. 14(7),
        IT IS ORDERED that the Petition for Original Jurisdiction Consideration is
DISMISSED without prejudice.
        The Clerk is directed to provide copies of this Order to counsel for Petitioners and
to all parties on whom the Petition has been served.
        DATED this 26th day of May, 2021.



                                                                   Chief Justice

                                                          LA•m
                                                             lite




I The Montana Board of Regents has filed a companion case—OP 21-0146—contesting the
constitutionality of HB 102, Section 6, which is among the Bills contested in this cause. HB 102,
Section 6, goes into effect June 1, 2021.
                                                2